Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/28/2021 has been entered.

Response to Amendment
The amendment filed 1/28/2021 has been entered.  Claims 1-4 and 7-21 remain pending in the application.  Applicant's arguments have overcome each and every objection and 112(b) rejection and 112(f) interpretation previously set forth in the Final Office Action mailed 10/28/2020.

	Response to Arguments
Applicant amends independent claims 1 and 21 to similarly recite “wherein the ray-casting process comprises:
casting a plurality of rays into the volumetric data set, and 
for each of a plurality of ray sampling points along each of the rays, 
determining a value of a ray-region heterogeneity metric for a region in which the ray sampling point is located, and
for each ray, using values of the ray-region heterogeneity metric for the ray sampling points to determine the value of the heterogeneity metric for the ray”.  
Applicant argues on pages 10-14 regarding claims 1-4 and 7-21 that the prior art previously cited does not teach the newly amended limitations.  However, these arguments are moot, where Madankan is now modified with Mitchell to teach the limitations as recited.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 10-17, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Madankan et al. (NPL “Accelerated magnetic resonance thermometry in the presence of uncertainties”) in view of Mitchell (NPL “Variable radii poisson-disk sampling”).
As per claim 1, Madankan discloses an image processing apparatus for generating an image from volumetric data (Madankan, abstract) comprising:
a medical imaging scanner to generate a volumetric data set (Madankan, abstract and Introduction, first paragraph, where image reconstruction is performed on data received from a magnetic resonance (MR) thermal scanner); and
processing circuitry configured to:
obtain the volumetric data set from the scanner (Madankan, Introduction, first paragraph, “Magnetic resonance thermometry is often integrated with the LITT procedure to provide temperature estimates of the target tissue and surrounding critical structures during the treatment”, thus an image of the tissue being treated is read to determine the temperature of the tissue);
perform ray-casting processing on the volumetric data set to obtain a heterogeneity map (Madankan, Section 2.3.5, where “is well known that practically, k-space sampling occurs along readout lines rather than just at sparse points on k-space”; the readout lines map to the rays along which values are read);
determine positions of a set of sampling points using the heterogeneity map (Madankan, Section 2.3.5, where k-space sampling is performed along the readout lines to determine which “k-space points” (points into the volume into which rays enter) have the highest variance values, “by providing the most informative readout lines, rather than the most informative points”);
generate from the volumetric data set a set of sampled data values based on the determined positions of the sampling points (Madankan, Section 2.3.5, where the “information content (IC) value of each readout line (ray) is determined; this maps to a heterogeneity value for each ray cast into the volume); and
generate an image data set by performing an aggregation process to generate a set of image data points from the set of sampled data values (Madankan, Figure 2 and Section 2.3.5, “after the readout lines identified by maximizing equations (11) and (12), all points along those readout lines are used for model-data fusion; the set of readout lines identified by the maximizing equations (11) and (12) maps to the set of image data points to be sampled during image reconstruction; and Figure 2 and Section 3.1, acquired k-space samples with the predicted highest variance“), wherein
the heterogeneity map comprises a representation of a value of a heterogeneity metric as a function of position (Madankan, Figure 4 and Section 2.3.5, the readout lines identified by the maximizing equations correspond to points in the heterogeneity map; these points are on the Z plane passing through slices on X and Y planes; thus the values are a function of position on the Z plane), and
the ray-casting process comprises:
casting a plurality of rays into the volumetric data set (Madankan, Section 2.3.5 and Figure 4, where a plurality of rays are cast into the volumetric data set along the Z axis), and 
for each of a plurality of ray sampling points along each of the rays (Madankan, Section 2.3.5), 
determining a value of a ray-region heterogeneity metric for a region in which the ray sampling point is located (Madankan, Section 2.3.5, where the “information content (IC) value of each readout line (ray) is determined; this maps to a heterogeneity metric for each ray cast into the volume), and
for each ray, using values of the ray-region heterogeneity metric for the ray sampling points to determine the value of the heterogeneity metric for the ray (Madankan, Section 2.3.5 and Figure 4, where the values are calculated on the rays shown in Figure 4 to have high variance/information content).
Madankan doesn’t disclose using a calculated non-uniform sample density based on a calculated z-line variance values, thus doesn’t disclose determine positions of a set of non-periodic sampling points using the heterogeneity map and generate from the volumetric data set a set of sampled data values based on the determined positions of the non-periodic sampling points.  However Mitchell discloses determine positions of a set of non-periodic sampling points using the heterogeneity map (Mitchell, abstract, where the “sizing function” is used to determine the Poisson sampling disk size thus where the hierarchical samples are taken; the Poisson disks determine the area in which one sample is taken in a  and generate from the volumetric data set a set of sampled data values based on the determined positions of the non-periodic sampling points (Mitchell, abstract, where the Poisson disks are used to generate a set of sampling values based on the value of the sizing function).
Madankan and Mitchell are analogous since both of them are dealing with determining the positions of samples in 3D graphics data (volumes or meshes).  Madankan discloses the determination of sample positions based on variance values at Z-line locations so as to sample medical data volumes at areas of greater variance (and thus interest) however does not disclose sampling non-uniformly.  Mitchell discloses sampling non-uniformly using Poisson disks based on a sizing function.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate sampling based on the variance values of Z-lines from Madankan with the non-uniform sampling of Mitchell based on a sizing function in order to get more dense samples in particular regions of interest (Mitchell, Section 2).

As per claim 2, claim 1 is incorporated and Madankan in view of Mitchell discloses wherein the aggregation process comprises a weighted aggregation process (Madankan, Section 2.3.5, where the variance values calculated at each Z-line map to weights).

As per claim 3, claim 1 is incorporated and Madankan doesn’t disclose but Mitchell discloses wherein the aggregation process comprises a weighted splat process (Mitchell, abstract, where the weighted Poisson disks determined from a sizing function map to a weighted splat process).
See claim 1 rejection for reason to combine.

wherein the process of generating from the volumetric data set the set of sampled data values comprises performing a ray-casting or image rendering process for the determined positions (Madankan, Fig. 4, where the Z-lines into the volume map to a ray casting process).

As per claim 7, claim 1 is incorporated and Madankan in view of Mitchell discloses wherein the heterogeneity metric is determined based on variation in value of at least one of color, intensity, transfer function, wavelet index, segmentation (Madankan, Introduction and Section 2.3.5, where the variance values are based on tissue temperature readings; these map to intensity).

As per claim 10, claim 1 is incorporated and Madankan in view of Mitchell discloses wherein a distribution of the sampling points is dependent on the heterogeneity map such that an average concentration of sampling points varies with position in dependence on the value of a heterogeneity metric in the heterogeneity map (Madankan, Figure 4, where sampling is performed in areas with high variance; thus in areas with high variance, sampling is performed; matching the region of the tumor).

As per claim 11, claim 1 is incorporated and Madankan doesn’t disclose but Mitchell discloses wherein the set of non-periodic sampling points consists of a first number of non-periodic sampling points (Mitchell, Algorithm 1, where a first series of “dart throws” is performed on the first set of Poisson disks), and the processing circuitry is configured to perform a refinement process that comprises:
adding further sampling points to the set of non-periodic sampling points (Mitchell, Algorithm 1, where a determination is made to subdivide cells if i < bits_of_precision and run the algorithm again on those cells);
generating further sampled data values based on the further sampling points (Mitchell, Algorithm 1, where the algorithm is run again on cells that are subdivided);
using said further sampling points, repeating or refining the aggregation process to generate the set of image data points (Mitchell, Section 3.1 and Algorithm 1, where the process is completed until i is greater than or equal to bits_of_precision).
See claim 1 rejection for reason to combine.

As per claim 12, claim 1 is incorporated and Madankan doesn’t disclose but Mitchell discloses wherein the set of non-periodic sampling points consists of a first number of non-periodic sampling points (Mitchell, Algorithm 1, where the first dart throw produces a first number of sampling points); and
the processing circuitry is configured to perform a refinement process that comprises:
removing sampling points from the set of non-periodic sampling points so that the set of sampling points consists of a second, reduced number of sampling points (Mitchell, Algorithm 1, where candidate dart (cell sample location) is promoted to the sample if it doesn’t conflict, otherwise it is discarded); and
using said second, reduced number of sampling points, repeating or refining the aggregation process to generate the set of image data points (Mitchell, Algorithm 1, where the algorithm is iterative, running until i is greater than or equal to bits_of_precision).
See claim 1 rejection for reason to combine.

wherein the aggregation process to generate the set of image data points comprises a weighted splat process (Mitchell, abstract, where the weighted Poisson disks determined from a sizing function map to a weighted splat process), and 
the repeating or refining comprises repeating or refining the weighted splat process for the further sampling points (Mitchell, Section 3.1 and Algorithm 1, where the process is completed until i is greater than or equal to bits_of_precision).
See claim 1 rejection for reason to combine.

As per claim 14, claim 1 is incorporated and Madankan in view of Mitchell discloses wherein the processing circuitry is configured to perform said process of generating an image data set in dependence on a selected resolution thereby to generate an image data set with said selected resolution (Madankan, Figure 4, where a fixed resolution is used to calculate variance of Z-lines; this maps to the selected resolution).

As per claim 15, claim 1 is incorporated and Madankan discloses the processing circuitry is configured to maintain in an at least one buffer values of at least one of intensity, color and weight, and to update said values in response to sampling points being added or removed (Madankan, Introduction and Section 2.3.5, where the variance values are based on tissue temperature readings; these map to intensity).
Madankan doesn’t disclose but Mitchell discloses wherein the aggregation process to generate the set of image data points comprises a weighted splat process (Mitchell, abstract, where the weighted Poisson disks determined from a sizing function map to a weighted splat process).
See claim 1 rejection for reason to combine.

further comprising a data store that stores the determined positions of the set of non-periodic sampling points and/or the set of sampled data values (Mitchell, Section 3.1, first two paragraphs, where samples are stored in a kd-tree),
wherein the processing circuitry is configured to perform a refinement process to refine the image data set, the refinement process including adding or removing data points to the set of non-periodic sampling points and/or the set of sampled data values stored in the data store (Mitchell, Algorithm 1, where a first series of “dart throws” is performed on the first set of Poisson disks; and where a determination is made to subdivide cells if i < bits_of_precision and run the algorithm again on those cells; and “dart throws” are removed if they conflict with other cells).
See claim 1 rejection for reason to combine.

As per claim 17, claim 16 is incorporated and Madankan doesn’t disclose but Mitchell discloses wherein the data store comprises a buffer (Mitchell, Section 3.1, first two paragraphs, where samples are stored in a kd-tree which maps to a buffer),
See claim 1 rejection for reason to combine.

As per claim 19, claim 1 is incorporated and Madankan in view of Mitchell discloses wherein the volumetric data comprises computerized tomography (CT) data, magnetic resonance (MR) data, X-ray data or other medical imaging data (Madankan, abstract, where the volumetric data is tissue temperature data).

As per claim 21, the limitations of this claim substantially correspond to the limitations of claim 1, thus they are rejected on similar grounds.

s 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Madankan et al. (NPL “Accelerated magnetic resonance thermometry in the presence of uncertainties”) in view of Mitchell (NPL “Variable radii poisson-disk sampling”) as applied to claim 1 above, and in further view of Ostromoukhov et al. (NPL “Fast hierarchical importance sampling with blue noise properties”).
As per claim 8, claim 1 is incorporated and Madankan in view of Mitchell doesn’t disclose but Ostromoukhov discloses wherein at least one of:
a) the positions of the set of non-periodic sampling points are determined using a blue noise sampling process;  b) the positions of the set of non-periodic sampling points are in accordance with a blue noise distribution (Ostromoukhov, abstract and Section 1, where a multiresolution blue noise sampling process is used based on importance sampling).
Madankan in view of Mitchell and Ostromoukhov are analogous since all of them are dealing with determining the positions of samples in 3D graphics or image data.  Madankan in view of Mitchell discloses the determination of non-periodic sample positions based on variance values at Z-line locations so as to sample medical data volumes at areas of greater variance (and thus interest).  Ostromoukhov discloses sampling non-uniformly using a blue-noise distribution.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate sampling based on a blue noise distribution from Ostromoukhov with the non-uniform sampling of Madankan in view of Mitchell since sampling with a blue-noise Fourier spectrum is known to be well suited for a large range of applications (Ostromoukhov, Section 1).

As per claim 9, claim 8 is incorporated and Madankan in view of Mitchell doesn’t disclose but Ostromoukhov discloses wherein the blue noise sampling process uses Wang tiles to determine the non-periodic sampling points (Ostromoukhov, Section 2, last 
See claim 8 rejection for reason to combine.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Madankan et al. (NPL “Accelerated magnetic resonance thermometry in the presence of uncertainties”) in view of Mitchell (NPL “Variable radii poisson-disk sampling”) as applied to claim 1 above, and in further view of Vetter et al. (US PGPUB 20170352181).
As per claim 18, claim 1 is incorporated and Madankan in view of Mitchell doesn’t disclose but Vetter discloses wherein the processing circuitry is configured to receive via a network from a server or other remote source, at least one of: the heterogeneity map, the positions of the set of non-periodic sampling points, and the generated sampled data values (Vetter, Fig. 6 and [0032] and [0035], where the server is configured to store the photon map and other system components receive it over a network); and
wherein the processing circuitry is configured to perform at least the generating of the image data set using the aggregation process at a local computer remote from the server or other remote source (Vetter, Fig. 6 and [0032]-[0035], where the renderer renders the volume via a computer separate from the server).
Madankan in view of Mitchell and Vetter are analogous since all deal with sampling data on a 3D graphics object.  Madankan in view of Mitchell discloses the determination of non-periodic sample positions based on variance values at Z-line locations so as to sample medical data volumes at areas of greater variance (and thus interest).  Vetter discloses rendering a volume on a computer separate from the server that performs other processing on the data.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate rendering an image on a computer separate from the server which performs the aggregation data with the non-uniform sampling of .

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Madankan et al. (NPL “Accelerated magnetic resonance thermometry in the presence of uncertainties”) in view of Mitchell (NPL “Variable radii poisson-disk sampling”) as applied to claim 1 above, and in further view of Georgescu et al. (US PGPUB 20160174902).
As per claim 20, claim 1 is incorporated and Madankan in view of Mitchell doesn’t disclose but Georgescu discloses wherein the processing circuitry is configured to use a trained network or other machine learning process to at least one of: obtain the heterogeneity map based on the volumetric data set, perform the determining of positions of the non-periodic sampling points from the heterogeneity map (Georgescu, Fig. 4 and [0081], where deep neural networks are trained and then applied to detect sample positions).
Madankan in view of Mitchell and Georgescu are analogous since all deal with sampling data on a 3D graphics object.  Madankan in view of Mitchell discloses the determination of non-periodic sample positions based on variance values at Z-line locations so as to sample medical data volumes at areas of greater variance (and thus interest).  Georgescu discloses determining sample positions via trained neural networks.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the determination of image sample positions from Georgescu to the system of Madankan in view of Mitchell in order to more quickly and accurately generate positions from which to take samples.

Conclusion
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE M WILLS whose telephone number is (571)272-5583. The examiner can normally be reached on Mondays through Fridays from 9am to 6pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman, can be reached at telephone number 571-272-7653. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/DIANE M WILLS/Primary Examiner, Art Unit 2619